EXHIBIT 10.12(b)

FIRST AMENDMENT TO THE

DELTA AIR LINES, INC. 2007 PERFORMANCE COMPENSATION PLAN

The first sentence of Section 5(a) of the Delta Air Lines, Inc. 2007 Performance
Compensation Plan shall be deleted in its entirety and replaced by the
following:

“(a) Shares Available and Certain Limitations. Subject to adjustment as provided
below, the maximum number of Shares available for distribution under the Plan
will not exceed:

(i) 30,000,000 Shares, plus

(ii) 126,581,428 Shares, being the number of Shares equal to 15% of the
outstanding equity capitalization of the Company, determined on a “fully-diluted
basis” (as defined below) at the Effective Time (as defined in the Agreement and
Plan of Merger by and among the Company, Nautilus Merger Corporation (“Merger
Sub”) and Northwest Airlines Corporation (“NWA”), dated as of April 14, 2008
(the “Merger Agreement”)). At least 50% of the Shares set forth in this
subsection 5(a)(ii) shall be reserved for Awards to employees of the Company and
NWA who are not officers of the Company or NWA. This subsection 5(a)(ii) shall
become effective at the Effective Time, and shall not become effective if the
Effective Time does not occur.

“Fully-diluted basis” means, for purposes of this subsection 5(a)(ii), taking
into account the maximum number of Shares (A) issued or issuable in respect of
obligations outstanding at the Effective Time and (B) subject to Awards the
Company, as of the Effective Time, has announced that it intends to make or has
agreed it will make in connection with the consummation of the merger of Merger
Sub into NWA pursuant to the Merger Agreement, including, without limitation,
Awards to non-pilot employees and management employees of the Company and NWA,
in each case whether voting or non-voting, whether restricted or unrestricted,
whether issuable pursuant to options, warrants, convertible securities or
exchangeable securities or otherwise, without regard to vesting, including any
such Shares that may be issued, issuable or reserved for issuance pursuant to
the respective plans of reorganization of the Company and NWA (provided that the
number of Shares issuable pursuant to options, warrants, or securities
convertible or exchangeable into shares of common stock shall be calculated
based on the “treasury stock method” of calculating diluted earnings per share
under Statement of Financial Accounting Standards No. 128 as in effect on
April 14, 2008).”